MEMORANDUM **
California prisoner Ras Adisa Gamba Oluwa appeals pro se from the district court judgment dismissing his 28 U.S.C. § 2254 petition as second or successive. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
We reject the government’s contention that we lack jurisdiction absent a certificate of appealability. See Rosas v. Nielsen, 428 F.3d 1229, 1231-32 (9th Cir.2005) (per curiam).
Oluwa contends that 28 U.S.C. § 2244(b) does not apply to petitions challenging state prison administrative decisions. We reject this contention. See 28 U.S.C. § 2244(b); cf. White v. Lambert, 370 F.3d 1002, 1011 (9th Cir.2004) (contrasting the text of § 2244(b) with the text of 28 U.S.C. § 2253(c)(1)(A) in determining that the latter does not apply to challenges to prison administrative decisions).
We also conclude that the district court properly dismissed Oluwa’s petition as second or successive without authorization. *438See 28 U.S.C. § 2244(b)(1), (2); Babbitt v. Woodford, 177 F.3d 744, 745-47 (9th Cir.1999) (per curiam).
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.